Public policy demands that the agent should not be allowed to place such a construction *Page 162 
upon the contract, that a person would thereby be induced to take out a policy of insurance, thus enabling the company to get possession of the premium of insurance, as this would be a fraud upon the rights of the party insured.
This principle is so fully sustained by the recent cases ofWilliamson v. Association, 54 S.C. 582, 32 S.E., 765;Eastern B.  L. Association v. Williamson, 23 Sup. Ct. Rep., 527; Vought v. Eastern B.  L. Association, 172 N. Y., 508, that I deem it only necessary to cite those cases.
For these reasons I dissent.